Exhibit 10.2

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

(Adopted by the Board of Directors on June 7, 2010

and amended and restated by the

Board on February 22, 2011)



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1.

 

ESTABLISHMENT AND PURPOSE.

     1   

SECTION 2.

 

DEFINITIONS.

     1   

(a)  

 

“Affiliate”

     1   

(b)  

 

“Award”

     1   

(c)  

 

“Board of Directors”

     1   

(d)  

 

“Change in Control”

     1   

(e)  

 

“Code”

     2   

(f)  

 

“Committee”

     2   

(g)  

 

“Company”

     2   

(h)  

 

“Consultant”

     3   

(i)  

 

“Employee”

     3   

(j)  

 

“Exchange Act”

     3   

(k)  

 

“Exercise Price”

     3   

(l)  

 

“Fair Market Value”

     3   

(m)  

 

“ISO”

     3   

(n)  

 

“Nonstatutory Option” or “NSO”

     3   

(o)  

 

“Offeree”

     3   

(p)  

 

“Option”

     4   

(q)  

 

“Optionee”

     4   

(r)  

 

“Outside Director”

     4   

(s)  

 

“Parent”

     4   

(t)  

 

“Participant”

     4   

(u)  

 

“Plan”

     4   

(v)  

 

“Purchase Price”

     4   

(w)  

 

“Restricted Share”

     4   

(x)  

 

“Restricted Share Agreement”

     4   

(y)  

 

“SAR”

     4   

(z)  

 

“SAR Agreement”

     4   

(aa)

 

“Service”

     4   

(bb)

 

“Share”

     4   

(cc)

 

“Stock”

     5   

(dd)

 

“Stock Option Agreement”

     5   

(ee)

 

“Stock Unit”

     5   

 

- i -



--------------------------------------------------------------------------------

(ff)

  “Stock Unit Agreement”      5   

(gg)

  “Subsidiary”      5   

(hh)

  “Total and Permanent Disability”      5   

SECTION 3.

  ADMINISTRATION.      5   

(a)  

  Committee Composition      5   

(b)  

  Committee for Non-Officer Grants      5   

(c)  

  Committee Procedures      5   

(d)  

  Committee Responsibilities      6   

SECTION 4.

  ELIGIBILITY.      7   

(a)  

  General Rule      7   

(b)  

  Automatic Grants to Outside Directors      7   

(c)  

  Ten-Percent Stockholders      8   

(d)  

  Attribution Rules      8   

(e)  

  Outstanding Stock      8   

SECTION 5.

  STOCK SUBJECT TO PLAN.      9   

(a)  

  Basic Limitation      9   

(b)  

  Section 162(m) Award Limitation      9   

(c)  

  Additional Shares      9   

SECTION 6.

  RESTRICTED SHARES.      9   

(a)  

  Restricted Stock Agreement      10   

(b)  

  Payment for Awards      10   

(c)  

  Vesting      10   

(d)  

  Voting and Dividend Rights      10   

(e)  

  Restrictions on Transfer of Shares      10   

SECTION 7.

  TERMS AND CONDITIONS OF OPTIONS.      10   

(a)  

  Stock Option Agreement      10   

(b)  

  Number of Shares      10   

(c)  

  Exercise Price      10   

(d)  

  Withholding Taxes      11   

(e)  

  Exercisability and Term      11   

(f)  

  Exercise of Options      11   

(g)  

  Effect of Change in Control      11   

(h)  

  No Rights as a Stockholder      11   

(i)  

  Modification, Extension and Renewal of Options      11   

(j)  

  Restrictions on Transfer of Shares      12   

(k)  

  Buyout Provisions      12   

 

- ii -



--------------------------------------------------------------------------------

SECTION 8.

  PAYMENT FOR SHARES.      12   

(a)  

  General Rule      12   

(b)  

  Surrender of Stock      12   

(c)  

  Services Rendered      12   

(d)  

  Cashless Exercise      12   

(e)  

  Exercise/Pledge      12   

(f)  

  Promissory Note      13   

(g)  

  Other Forms of Payment      13   

(h)  

  Limitations under Applicable Law      13   

SECTION 9.

  STOCK APPRECIATION RIGHTS.      13   

(a)  

  SAR Agreement      13   

(b)  

  Number of Shares      13   

(c)  

  Exercise Price      13   

(d)  

  Exercisability and Term      13   

(e)  

  Effect of Change in Control      13   

(f)  

  Exercise of SARs      14   

(g)  

  Modification or Assumption of SARs      14   

(h)  

  Buyout Provisions      14   

SECTION 10.

  STOCK UNITS.      14   

(a)  

  Stock Unit Agreement      14   

(b)  

  Payment for Awards      14   

(c)  

  Vesting Conditions      14   

(d)  

  Voting and Dividend Rights      14   

(e)  

  Form and Time of Settlement of Stock Units      15   

(f)  

  Death of Recipient      15   

(g)  

  Creditors’ Rights      15   

SECTION 11.

  ADJUSTMENT OF SHARES.      15   

(a)  

  Adjustments      15   

(b)  

  Dissolution or Liquidation      16   

(c)  

  Reorganizations      16   

(d)  

  Reservation of Rights      16   

SECTION 12.

  DEFERRAL OF AWARDS.      16   

(a)  

  Committee Powers      16   

(b)  

  General Rules      17   

SECTION 13.

  AWARDS UNDER OTHER PLANS.      17   

SECTION 14.

  PAYMENT OF DIRECTOR’S FEES IN SECURITIES.      17   

(a)  

  Effective Date      17   

(b)  

  Elections to Receive NSOs, Restricted Shares or Stock Units      17   

(c)  

  Number and Terms of NSOs, Restricted Shares or Stock Units      17   

 

- iii -



--------------------------------------------------------------------------------

SECTION 15.

  LEGAL AND REGULATORY REQUIREMENTS.      17   

SECTION 16.

  WITHHOLDING TAXES.      18   

(a)  

  General      18   

(b)  

  Share Withholding      18   

SECTION 17.

  OTHER PROVISIONS APPLICABLE TO AWARDS.      18   

(a)  

  Transferability      18   

(b)  

  Substitution and Assumption of Awards      19   

(c)  

  Qualifying Performance Criteria      19   

SECTION 18.

  NO EMPLOYMENT RIGHTS.      20   

SECTION 19.

  DURATION AND AMENDMENTS.      20   

(a)  

  Term of the Plan      20   

(b)  

  Right to Amend or Terminate the Plan      20   

(c)  

  Effect of Termination      20   

SECTION 20.

  EXECUTION.      21   

 

- iv -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

(as amended and restated on February 22, 2011)

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors on June 7, 2010, and shall be
effective immediately prior to the closing of the initial offering of Stock to
the public pursuant to a registration statement filed by the Company with the
Securities and Exchange Commission (the “Effective Date”). The Plan was amended
and restated on February 22, 2011. The purpose of the Plan is to promote the
long-term success of the Company and the creation of stockholder value by
(a) encouraging Employees, Outside Directors and Consultants to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
Employees, Outside Directors and Consultants with exceptional qualifications and
(c) linking Employees, Outside Directors and Consultants directly to stockholder
interests through increased stock ownership. The Plan seeks to achieve this
purpose by providing for Awards in the form of restricted shares, stock units,
options (which may constitute incentive stock options or nonstatutory stock
options) or stock appreciation rights.

SECTION 2. DEFINITIONS.

(a) “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.

(b) “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit under the Plan.

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(d) “Change in Control” shall mean the occurrence of any of the following
events:

 

  (i) A change in the composition of the Board of Directors occurs, as a result
of which fewer than one-half of the incumbent directors are directors who
either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

 

  (ii)

Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the

 

- 1 -



--------------------------------------------------------------------------------

 

Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote at elections of directors (the
“Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company; or

 

  (iii) The consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if persons who were
not stockholders of the Company immediately prior to such merger, consolidation
or other reorganization own immediately after such merger, consolidation or
other reorganization 50% or more of the voting power of the outstanding
securities of each of (A) the continuing or surviving entity and (B) any direct
or indirect parent corporation of such continuing or surviving entity; or

 

  (iv) The sale, transfer or other disposition of all or substantially all of
the Company’s assets.

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) the Effective Date or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.

For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the initial offering of
Stock to the public.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

(g) “Company” shall mean Inphi Corporation, a Delaware corporation.

 

- 2 -



--------------------------------------------------------------------------------

(h) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

(i) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR, shall
mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.

(l) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share, determined by the Committee as follows:

 

  (i) If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

 

  (ii) If the Stock was traded on any established stock exchange (such as the
New York Stock Exchange, The Nasdaq Global Market or The Nasdaq Global Select
Market) or national market system on the date in question, then the Fair Market
Value shall be equal to the closing price reported for such date by the
applicable exchange or system; and

 

  (iii) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

(m) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

(n) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

(o) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

 

- 3 -



--------------------------------------------------------------------------------

(p) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(q) “Optionee” shall mean an individual or estate who holds an Option or SAR.

(r) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.

(s) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

(t) “Participant” shall mean an individual or estate who holds an Award.

(u) “Plan” shall mean this 2010 Stock Incentive Plan of Inphi Corporation, as
amended from time to time.

(v) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(w) “Restricted Share” shall mean a Share awarded under the Plan.

(x) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

(y) “SAR” shall mean a stock appreciation right granted under the Plan.

(z) “SAR Agreement” shall mean the agreement between the Company and an Optionee
which contains the terms, conditions and restrictions pertaining to his or her
SAR.

(aa) “Service” shall mean service as an Employee, Consultant or Outside
Director, subject to such further limitations as may be set forth in the Plan or
the applicable Stock Option Agreement, SAR Agreement, Restricted Share Agreement
or Stock Unit Agreement. Service does not terminate when an Employee goes on a
bona fide leave of absence, that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. However, for purposes of
determining whether an Option is entitled to ISO status, an Employee’s
employment will be treated as terminating three months after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Company
determines which leaves of absence count toward Service, and when Service
terminates for all purposes under the Plan.

(bb) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 11 (if applicable).

 

- 4 -



--------------------------------------------------------------------------------

(cc) “Stock” shall mean the Common Stock of the Company.

(dd) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
such Option.

(ee) “Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the provisions of a Stock Unit Agreement.

(ff) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

(gg) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

(hh) “Total and Permanent Disability” shall mean any permanent and total
disability as defined by section 22(e)(3) of the Code.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by the Board or a
Committee appointed by the Board. The Committee shall consist of two or more
directors of the Company. In addition, to the extent required by the Board, the
composition of the Committee shall satisfy (i) such requirements as the
Securities and Exchange Commission may establish for administrators acting under
plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act; and (ii) such requirements as the Internal Revenue
Service may establish for outside directors acting under plans intended to
qualify for exemption under Section 162(m)(4)(C) of the Code.

(b) Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such grants.
Within the limitations of the preceding sentence, any reference in the Plan to
the Committee shall include such committee or committees appointed pursuant to
the preceding sentence. To the extent permitted by applicable laws, the Board of
Directors may also authorize one or more officers of the Company to designate
Employees, other than officers under Section 16 of the Exchange Act, to receive
Awards and/or to determine the number of such Awards to be received by such
persons; provided, however, that the Board of Directors shall specify the total
number of Awards that such officers may so award.

(c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and

 

- 5 -



--------------------------------------------------------------------------------

places as it shall determine. The acts of a majority of the Committee members
present at meetings at which a quorum exists, or acts reduced to or approved in
writing (including via email) by all Committee members, shall be valid acts of
the Committee.

(d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

 

  (i) To interpret the Plan and to apply its provisions;

 

  (ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

  (iii) To adopt, amend or terminate sub-plans established for the purpose of
satisfying applicable foreign laws including qualifying for preferred tax
treatment under applicable foreign tax laws;

 

  (iv) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

  (v) To determine when Awards are to be granted under the Plan;

 

  (vi) To select the Offerees and Optionees;

 

  (vii) To determine the number of Shares to be made subject to each Award;

 

  (viii) To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

 

  (ix) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

 

  (x) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

 

  (xi) To determine the disposition of each Award or other right under the Plan
in the event of a Participant’s divorce or dissolution of marriage;

 

  (xii) To determine whether Awards under the Plan will be granted in
replacement of other grants under an incentive or other compensation plan of an
acquired business;

 

- 6 -



--------------------------------------------------------------------------------

  (xiii) To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award agreement;

 

  (xiv) To establish or verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award; and

 

  (xv) To take any other actions deemed necessary or advisable for the
administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.

SECTION 4. ELIGIBILITY.

(a) General Rule. Only common-law employees of the Company, a Parent or a
Subsidiary shall be eligible for the grant of ISOs. Only Employees, Consultants
and Outside Directors shall be eligible for the grant of Restricted Shares,
Stock Units, Nonstatutory Options or SARs.

(b) Automatic Grants to Outside Directors

 

  (i) Each Outside Director who first joins the Board of Directors on or after
the Effective Date, and who was not previously an Employee, shall receive a
grant of Stock Units with respect to a number of Shares having an aggregate fair
market value equal to $160,000 calculated on the date of grant, on the date of
his or her election to the Board of Directors. The Stock Units granted under
this Section 4(b)(i) shall vest annually over a 4-year period beginning on the
day which is one year after the date of grant, at an annual rate of 25% of the
total number of Stock Units subject to such Award. Notwithstanding the
foregoing, each such Option shall become vested if a Change in Control occurs
with respect to the Company during such Outside Director’s Service.

 

  (ii)

On the first business day following the conclusion of each regular annual
meeting of the Company’s stockholders, commencing with the annual meeting
occurring after the Effective Date, each Outside Director who was not elected to
the Board for the first time at such meeting and who will

 

- 7 -



--------------------------------------------------------------------------------

 

continue serving as a member of the Board of Directors thereafter shall receive
a grant of Stock Units with respect to a number of Shares having an aggregate
fair market value equal to $80,000 calculated on the date of grant, provided
that such Outside Director has served on the Board of Directors for at least six
months. Each Stock Unit granted under this Section 4(b)(ii) shall become fully
vested on the first anniversary of the date of grant; provided, however, that
each such Option shall become exercisable in full immediately prior to the next
regular annual meeting of the Company’s stockholders following such date of
grant in the event such meeting occurs prior to such first anniversary date.
Notwithstanding the foregoing, each Stock Unit granted under this
Section 4(b)(ii) shall become vested if a Change in Control occurs with respect
to the Company during such Outside Director’s Service.

(c) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

(d) Attribution Rules. For purposes of Section 4(c) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

(e) Outstanding Stock. For purposes of Section 4(c) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed 2,000,000 Shares, plus
(x) any Shares subject to outstanding options or forfeiture restrictions under
the Company’s 2000 Stock Option/Stock Issuance Plan (the “Predecessor Plan”) on
the effective date of this Plan that are subsequently forfeited or terminated
for any reason before being exercised and any reserved shares not issued or
subject to outstanding grants under the Predecessor Plan on the effective date
of this Plan, such number of additional Shares not to exceed an aggregate of
1,000,000 Shares, and (y) an annual increase on the first day of each fiscal
year beginning in 2011 and ending in 2020, in an amount equal to the lesser of
(i) 3,000,000 Shares, (ii) 5% of the outstanding Shares on the last day of the
immediately preceding year or (iii) an amount determined by the Board. No more
than 10,000,000 Shares may be delivered in the aggregate pursuant to the
exercise of ISOs granted under the Plan plus, to the extent allowable under
Section 422 of the Code and the Treasury Regulations promulgated thereunder, any
Shares that become available for issuance under the Plan pursuant to
Section 5(c). The limitations of this Section 5(a) shall be subject to
adjustment pursuant to Section 11. The number of Shares that are subject to
Options or other Awards outstanding at any time under the Plan shall not exceed
the number of Shares which then remain available for issuance under the Plan.
The Company shall at all times reserve and keep available sufficient Shares to
satisfy the requirements of the Plan.

(b) Section 162(m) Award Limitation. Notwithstanding any contrary provisions of
the Plan, and subject to the provisions of Section 11, no Participant may
receive Options, SARs, Restricted Shares or Stock Units under the Plan in any
calendar year that relate to an aggregate of more than 3,000,000 Shares, and no
more than two times this amount in the first year of employment, and the maximum
aggregate amount of cash that may be paid to any Participant during any calendar
year with respect to Awards payable in cash shall be $2,000,000.

(c) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any reason before being exercised or settled, or an Award is
settled in cash without the delivery of Shares to the holder, then any Shares
subject to the Award shall again become available for Awards under the Plan.
Only the number of Shares (if any) actually issued in settlement of Awards shall
reduce the number available in Section 5(a) and the balance shall again become
available for Awards under the Plan. Any Shares withheld to satisfy the grant or
exercise price or tax withholding obligation pursuant to any Award shall again
become available for Awards under the Plan. Notwithstanding the foregoing
provisions of this Section 5(c), Shares that have actually been issued shall not
again become available for Awards under the Plan, except for Shares that are
forfeited and do not become vested.

SECTION 6. RESTRICTED SHARES.

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

 

- 9 -



--------------------------------------------------------------------------------

(b) Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, full-recourse promissory notes, past
services and future services.

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 11.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
4(c), and the Exercise Price of an NSO shall not be less 100% of the Fair Market
Value of a Share on the date of grant. Notwithstanding the foregoing, Options
may be granted with an Exercise Price of less than 100% of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code. Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee in its sole discretion. The Exercise Price shall be payable in one
of the forms described in Section 8.

 

- 10 -



--------------------------------------------------------------------------------

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an ISO shall in no event exceed 10 years from the date of grant (five
years for ISOs granted to Employees described in Section 4(c)). A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability, or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s Service. Options may be awarded in combination with SARs, and such an
Award may provide that the Options will not be exercisable unless the related
SARs are forfeited. Subject to the foregoing in this Section 7(e), the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.

(f) Exercise of Options. Each Stock Option Agreement shall set forth the extent
to which the Optionee shall have the right to exercise the Option following
termination of the Optionee’s Service with the Company and its Subsidiaries, and
the right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such Option(s) directly from
the Optionee by bequest or inheritance. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of Service.

(g) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

(h) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 11.

(i) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price, or in return for the grant of a different Award for
the same or a different number of Shares. The foregoing notwithstanding, no
modification of an Option shall, without the consent of the Optionee, materially
impair his or her rights or obligations under such Option.

 

- 11 -



--------------------------------------------------------------------------------

(j) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

(k) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 8. PAYMENT FOR SHARES.

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary. If Shares are awarded without the payment of a Purchase Price in
cash, the Committee shall make a determination (at the time of the Award) of the
value of the services rendered by the Offeree and the sufficiency of the
consideration to meet the requirements of Section 6(b).

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

(f) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Stock Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Company) a full-recourse promissory note.

 

- 12 -



--------------------------------------------------------------------------------

(g) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

(h) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

SECTION 9. STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 11.

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. The
Exercise Price of a SAR shall not be less than 100% of the Fair Market Value of
a Share on the date of grant. Notwithstanding the foregoing, SARs may be granted
with an Exercise Price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code. Subject to the foregoing in this
Section 9(c), the Exercise Price under any SAR shall be determined by the
Committee in its sole discretion.

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

(e) Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

(f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the

aggregate, be equal to the amount by which the Fair Market Value (on the date of
surrender) of the Shares subject to the SARs exceeds the Exercise Price.

 

- 13 -



--------------------------------------------------------------------------------

(g) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price, or in return for the
grant of a different Award for the same or a different number of Shares. The
foregoing notwithstanding, no modification of a SAR shall, without the consent
of the holder, materially impair his or her rights or obligations under such
SAR.

(h) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents a SAR previously granted, or (b) authorize
an Optionee to elect to cash out a SAR previously granted, in either case at
such time and based upon such terms and conditions as the Committee shall
establish.

SECTION 10. STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by

 

- 14 -



--------------------------------------------------------------------------------

the Committee. The actual number of Stock Units eligible for settlement may be
larger or smaller than the number included in the original Award, based on
predetermined performance factors. Methods of converting Stock Units into cash
may include (without limitation) a method based on the average Fair Market Value
of Shares over a series of trading days. A Stock Unit Agreement may provide that
vested Stock Units may be settled in a lump sum or in installments. A Stock Unit
Agreement may provide that the distribution may occur or commence when all
vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred to any later date. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Section 11.

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

SECTION 11. ADJUSTMENT OF SHARES.

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate and equitable adjustments in:

 

  (i) The number of Options, SARs, Restricted Shares and Stock Units available
for future Awards under Section 5;

 

  (ii) The limitations set forth in Sections 5(a) and (b);

 

  (iii) The number of Shares covered by each outstanding Option and SAR;

 

  (iv) The Exercise Price under each outstanding Option and SAR; and

 

  (v) The number of Stock Units included in any prior Award which has not yet
been settled.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

- 15 -



--------------------------------------------------------------------------------

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Subject to compliance with Section 409A of the Code,
such agreement shall provide for:

 

  (i) The continuation of the outstanding Awards by the Company, if the Company
is a surviving corporation;

 

  (ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

 

  (iii) The substitution by the surviving corporation or its parent or
subsidiary of its own awards for the outstanding Awards;

 

  (iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

 

  (v) Settlement of the intrinsic value of the outstanding Awards in cash or
cash equivalents followed by cancellation of such Awards.

(d) Reservation of Rights. Except as provided in this Section 11, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets. In the event of any change affecting the Shares or the
Exercise Price of Shares subject to an Award, including a merger or other
reorganization, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to thirty (30) days prior to the occurrence of such event.

SECTION 12. DEFERRAL OF AWARDS.

(a) Committee Powers. Subject to compliance with Section 409A of the Code, the
Committee (in its sole discretion) may permit or require a Participant to:

 

  (i) Have cash that otherwise would be paid to such Participant as a result of
the exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

 

  (ii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or

 

- 16 -



--------------------------------------------------------------------------------

  (iii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.

(b) General Rules. A deferred compensation account established under this
Section 12 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Company. Such an account shall represent an unfunded and unsecured obligation of
the Company and shall be subject to the terms and conditions of the applicable
agreement between such Participant and the Company. If the deferral or
conversion of Awards is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such Awards,
including (without limitation) the settlement of deferred compensation accounts
established under this Section 12.

SECTION 13. AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

SECTION 14. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

(a) Effective Date. No provision of this Section 14 shall be effective unless
and until the Board has determined to implement such provision.

(b) Elections to Receive NSOs, Restricted Shares or Stock Units. An Outside
Director may elect to receive his or her annual retainer payments and/or meeting
fees from the Company in the form of cash, NSOs, Restricted Shares or Stock
Units, or a combination thereof, as determined by the Board. Such NSOs,
Restricted Shares and Stock Units shall be issued under the Plan. An election
under this Section 14 shall be filed with the Company on the prescribed form.

(c) Number and Terms of NSOs, Restricted Shares or Stock Units. The number of
NSOs, Restricted Shares or Stock Units to be granted to Outside Directors in
lieu of annual retainers and meeting fees that would otherwise be paid in cash
shall be calculated in a manner determined by the Board. The terms of such NSOs,
Restricted Shares or Stock Units shall also be determined by the Board.

SECTION 15. LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without

 

- 17 -



--------------------------------------------------------------------------------

limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations and the
regulations of any stock exchange on which the Company’s securities may then be
listed, and the Company has obtained the approval or favorable ruling from any
governmental agency which the Company determines is necessary or advisable. The
Company shall not be liable to a Participant or other persons as to: (a) the
non-issuance or sale of Shares as to which the Company has not obtained from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares under the
Plan; and (b) any tax consequences expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Award granted under the Plan.

SECTION 16. WITHHOLDING TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the minimum legally required tax withholding.

SECTION 17. OTHER PROVISIONS APPLICABLE TO AWARDS.

(a) Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code. Any purported assignment,
transfer or encumbrance in violation of this Section 17(a) shall be void and
unenforceable against the Company.

(b) Substitution and Assumption of Awards. The Committee may make Awards under
the Plan by assumption, substitution or replacement of stock options, stock
appreciation rights, stock units or similar awards granted by another entity
(including a Parent or Subsidiary), if such assumption, substitution or
replacement is in connection with an asset acquisition, stock acquisition,
merger, consolidation or similar transaction involving the Company (and/or its
Parent or Subsidiary) and such other entity (and/or its affiliate).
Notwithstanding any provision of the Plan (other than the maximum number of
Shares that may be issued under the Plan), the terms of such assumed,
substituted or replaced Awards shall be as the Committee, in its discretion,
determines is appropriate.

 

- 18 -



--------------------------------------------------------------------------------

(c) Qualifying Performance Criteria. The number of Shares or other benefits
granted, issued, retainable and/or vested under an Award may be made subject to
the attainment of performance goals. The Committee may utilize any performance
criteria selected by it in its sole discretion to establish performance goals;
provided, however, that where any Award is intended to qualify for exemption
from the deduction limitation of Section 162(m) of the Code as “qualified
performance-based compensation,” the following conditions shall apply:

(i) The amount potentially available under an Award shall be subject to the
attainment of pre-established, objective performance goals relating to a
specified period of service based on one or more of the following performance
criteria: (a) cash flow, (b) earnings per share, (c) earnings before interest,
taxes and amortization, (d) return on equity, (e) total stockholder return,
(f) share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin, (n) return on operating revenue, (o) return on invested
capital, (p) market segment shares, (q) costs, (r) expenses, (s) regulatory body
approval for commercialization of a product, or (t) implementation or completion
of critical projects (“Qualifying Performance Criteria”), any of which may be
measured either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or Subsidiary, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group or index, in each case as specified by the Committee in the Award;

(ii) The Committee may appropriately adjust any evaluation of performance under
a Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in managements’ discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, in each case within the time prescribed
by, and otherwise in compliance with, Section 162(m) of the Code;

(iii) The Committee shall establish the applicable performance goals in writing
and an objective method for determining the Award earned by a Participant if the
goals are attained, while the outcome is substantially uncertain and not later
than the 90th day of the performance period (but in no event after 25% of the
period of service with respect to which the performance goals relate has
elapsed), and shall determine and certify in writing, for each Participant, the
extent to which the performance goals have been met prior to payment or vesting
of the Award; and

 

- 19 -



--------------------------------------------------------------------------------

(iv) The Committee may not in any event increase the amount of compensation
payable under the Plan upon the attainment of the pre-established performance
goals to a Participant who is a “covered employee” within the meaning of
Section 162(m) of the Code.

SECTION 18. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee or Consultant. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

SECTION 19. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on June 6, 2020 and may be terminated on any earlier date pursuant
to Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend or
terminate the Plan at any time and from time to time. Rights and obligations
under any Award granted before amendment of the Plan shall not be materially
impaired by such amendment, except with consent of the Participant. An amendment
of the Plan shall be subject to the approval of the Company’s stockholders only
to the extent required by applicable laws, regulations or rules.

(c) Effect of Termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

[Remainder of this page intentionally left blank]

 

- 20 -



--------------------------------------------------------------------------------

SECTION 20. EXECUTION.

To record the adoption of the Plan, as amended and restated, by the Board of
Directors, the Company has caused its authorized officer to execute the same.

 

INPHI CORPORATION By     Name     Title    

 

- 21 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of INPHI
CORPORATION (the “Company”) under the Company’s 2010 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:

  [Name of Optionee]

Total Number of Option Shares Granted:

  [Total Number of Shares]

Type of Option:

  ¨ Incentive Stock Option   ¨ Nonstatutory Stock Option

Exercise Price Per Share:

  $                     

Grant Date:

  [Date of Grant]

Vesting Commencement Date:

  [Vesting Commencement Date]

Vesting Schedule:

  [This Option becomes exercisable with respect to the first 1/4th of the Shares
subject to this Option when you complete 12 months of continuous Service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/48th of the Shares
subject to this Option when you complete each additional month of such Service.]
[Vesting TBD by Bd or comm.]

Expiration Date:

  [Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

OPTIONEE:      INPHI CORPORATION        By:     

Optionee’s Signature

               Title:     

Optionee’s Printed Name

       

 

- 1 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Employee or a Consultant has terminated for any reason. Term    This Option
expires in any event at the close of business at Company headquarters on the day
before the 10th anniversary of the Grant Date, as shown on the Notice of Stock
Option Grant (fifth anniversary for a more than 10% stockholder as provided
under the Plan if this is an incentive stock option). This Option may expire
earlier if your Service terminates, as described below.

Regular

Termination

   If your Service terminates for any reason except death or “Total and
Permanent Disability” (as defined in the Plan), then this Option will expire at
the close of business at Company headquarters on the date three (3) months after
the date your Service terminates (or, if earlier, the Expiration Date). The
Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Death    If your Service terminates because of death, then this Option
will expire at the close of business at Company headquarters on the date 12
months after the date your Service terminates (or, if earlier, the Expiration
Date). During that period of up to 12 months, your estate or heirs may exercise
the Option. Disability   

If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

- 1 -



--------------------------------------------------------------------------------

   If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule. Restrictions on Exercise    The Company will not permit
you to exercise this Option if the issuance of Shares at that time would violate
any law or regulation. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of the Company stock pursuant to this Option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Company stock as to which such approval shall not have been obtained.
Notice of Exercise    When you wish to exercise this Option you must provide a
notice of exercise form in accordance with such procedures as are established by
the Company and communicated to you from time to time. Any notice of exercise
must specify how many Shares you wish to purchase and how your Shares should be
registered. The notice of exercise will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the Shares you are purchasing. Payment
may be made in the following form(s):    •    Your personal check, a cashier’s
check or a money order.    •    Certificates for Shares that you own, along with
any forms needed to effect a transfer of those Shares to the Company. The value
of the Shares, determined as of the effective date of the Option exercise, will
be applied to the Option exercise price. Instead of surrendering Shares, you may
attest to the ownership of those Shares on a form provided by the Company and
have the same number of Shares subtracted from the Shares issued to you upon
exercise of the Option. However, you may not surrender or attest to the
ownership of Shares in payment of the exercise price if your action would cause
the Company to recognize a compensation expense (or additional compensation
expense) with respect to this Option for financial reporting purposes.    •   
By delivery on a form approved by the Company of an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Shares that
are issued to you when you exercise this Option and to deliver to the Company
from the sale proceeds an amount

 

- 2 -



--------------------------------------------------------------------------------

      sufficient to pay the Option exercise price and any withholding taxes. The
balance of the sale proceeds, if any, will be delivered to you. The directions
must be given by providing a notice of exercise form approved by the Company.   
•    By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.    •    Any other
form permitted by the Committee in its sole discretion.    Notwithstanding the
foregoing, payment may not be made in any form that is unlawful, as determined
by the Committee in its sole discretion.

Withholding

Taxes and Stock

Withholding

   You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this Award or the Option exercise. These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares, either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization), (b) having the Company withhold Shares that otherwise would
be issued to you when you exercise this Option having a Fair Market Value equal
to the amount necessary to satisfy the minimum statutory withholding amount, or
(c) any other arrangement approved by the Company. The Fair Market Value of any
Shares withheld, determined as of the effective date of the Option exercise,
will be applied as a credit against the withholding taxes. You also authorize
the Company, or your actual employer, to satisfy all withholding obligations of
the Company or your actual employer with respect to this Award from your wages
or other cash compensation payable to you by the Company or your actual
employer.

Restrictions on

Resale

   You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

Transfer of Option

   In general, only you can exercise this Option prior to your death. You may
not sell, transfer, assign, pledge or otherwise dispose of this Option, other
than as designated by you by will or by the laws of descent and distribution,
except as provided below. For instance, you may not use this Option as security
for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may in any event dispose of this Option in your
will. Regardless of any marital property settlement

 

- 3 -



--------------------------------------------------------------------------------

 

agreement, the Company is not obligated to honor a notice of exercise from your
former spouse, nor is the Company obligated to recognize your former spouse’s
interest in your Option in any other way.

  However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing your household (other than a tenant or employee), a trust in
which one or more of these individuals have more than 50% of the beneficial
interest, a foundation in which you or one or more of these persons control the
management of assets, and any entity in which you or one or more of these
persons own more than 50% of the voting interest.   In addition, if this Option
is designated as a nonstatutory stock option in the Notice of Stock Option
Grant, then the Committee may, in its sole discretion, allow you to transfer
this option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights.   The Committee will allow you
to transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement. Retention Rights   Neither your Option nor this
Agreement gives you the right to be employed or retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.

Stockholder

Rights

  Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan. Adjustments   In the event of a stock split, a
stock dividend or a similar change in Company Shares, the number of Shares
covered by this Option and the exercise price per Share shall be adjusted
pursuant to the Plan.

Successors and

Assigns

  Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns. Notice   Any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given upon
the earliest of personal

 

- 4 -



--------------------------------------------------------------------------------

   delivery, receipt or the third full day following mailing with postage and
fees prepaid, addressed to the other party hereto at the address last known in
the Company’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto. Applicable Law
   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to their choice-of-law provisions). The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

- 5 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION

OPTIONEE INFORMATION:

Name:   

 

    Social Security Number:   

 

Address:   

 

    Employee Number:   

 

OPTION INFORMATION:

 

Date of Grant:                , 200    

  Type of Stock Option:

Exercise Price per Share: $            

  ¨    Nonstatutory (NSO)

Total number of Shares of INPHI CORPORATION (the

“Company”) covered by option:                     

  ¨    Incentive (ISO)

Number of Shares of the Company for which option is being exercised now:
                     (“Purchased Shares”).

Total exercise price for the Purchased Shares: $            

Form of payment enclosed:

¨    Check for $            , payable to “Inphi Corporation”

Name(s) in which the Purchased Shares should be registered:

______________________________________________________

 

The certificate for the Purchased Shares should be sent

   

to the following address:

           

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2010 Stock Incentive Plan and the tax consequences of
an exercise.

 

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

SIGNATURE AND DATE:

__________________________________ _________ __, 200_

 

- 1 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted the following Restricted Shares of Common Stock of INPHI
CORPORATION (the “Company”) under the Company’s 2010 Stock Incentive Plan (the
“Plan”):

 

Date of Grant:

   [Date of Grant]    Name of Recipient:    [Name of Recipient]   
Total Number of Shares       Granted:    [Total Shares]   
Fair Market Value per Share:    $[Value Per Share]   

Total Fair Market Value

Of Award:

   $[Total Value]    Vesting Commencement Date:    [                    ]   
Vesting Schedule:   

[The Shares subject to this Award vest when you complete twelve months of
continuous Service as an Employee or a Consultant from the Vesting Commencement
Date.]

[Sample language – actual vesting to be inserted.]

  

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     INPHI CORPORATION

 

    By:  

 

    Title:  

 

 

- 1 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment For Shares    No cash payment is required for the Shares you receive.
You are receiving the Shares in consideration for Services rendered by you.
Vesting    The Shares that you are receiving will vest in installments, as shown
in the Notice of Restricted Stock Award.    No additional Shares vest after your
Service as an Employee or a Consultant has terminated for any reason. Shares
Restricted    Unvested Shares will be considered “Restricted Shares.” Except to
the extent permitted by the Committee, you may not sell, transfer, assign,
pledge or otherwise dispose of Restricted Shares. Forfeiture    If your Service
terminates for any reason, then your Shares will be forfeited to the extent that
they have not vested before the termination date and do not vest as a result of
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Leaves Of Absence    For purposes of this Award, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates    The certificates for the Restricted Shares have stamped on them
a special legend referring to the forfeiture restrictions. In addition to or in
lieu of imposing the legend, the Company may hold the certificates in escrow. As
your vested percentage increases, you may request (at reasonable intervals) that
the Company release to you a non-legended certificate for your vested Shares.

 

- 1 -



--------------------------------------------------------------------------------

Stockholder Rights    During the period of time between the date of grant and
the date the Restricted Shares become vested, you shall have all the rights of a
stockholder with respect to the Restricted Shares except for the right to
transfer the Restricted Shares, as set forth above. Accordingly, you shall have
the right to vote the Restricted Shares and to receive any cash dividends paid
with respect to the Restricted Shares. Withholding Taxes    No Shares will be
released to you unless you have made arrangements acceptable to the Company to
pay withholding taxes that may be due as a result of this Award or the vesting
of the Shares. These arrangements, at the sole discretion of the Company, may
include (a) having the Company withhold taxes from the proceeds of the sale of
the Shares, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), (b) having the
Company withhold Shares that otherwise would be released to you when they vest
having a Fair Market Value equal to the amount necessary to satisfy the minimum
statutory withholding amount, or (c) any other arrangement approved by the
Company. The Fair Market Value of any Shares withheld, determined as of the date
when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. You also authorize the Company, or your
actual employer, to satisfy all withholding obligations of the Company or your
actual employer with respect to this Award from your wages or other cash
compensation payable to you by the Company or your actual employer. Restrictions
On Resale    You agree not to sell any Shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. No Retention Rights    Neither your Award nor this Agreement gives
you the right to be employed or retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company Shares,
or a merger or a reorganization of the Company, the forfeiture provisions
described above will apply to all new, substitute or additional securities or
other assets to which you are entitled by reason of your ownership of the
Shares.

 

- 2 -



--------------------------------------------------------------------------------

Successors and Assigns    Except as otherwise provided in the Plan or this
Agreement, every term of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice    Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements    The text of
the Plan is incorporated in this Agreement by reference. All capitalized terms
in this Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

- 3 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
INPHI CORPORATION (the “Company”) under the Company’s 2010 Stock Incentive Plan
(the “Plan”).

 

Name of Participant:  

 

Total Number of Stock Units Granted:  

 

Date of Grant:                    ,          Vesting Commencement Date:  
                 ,         

Vesting Schedule:

  [The Stock Units subject to this Award vest when you complete each [12 months]
of continuous Service as an Employee or a Consultant from the Vesting
Commencement Date.] [Sample language – actual vesting to be inserted.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF PARTICIPANT]    INPHI CORPORATION

 

   By:  

 

 

   Its:  

 

Print Name

    



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock

Units

   No cash payment is required for the Stock Units you receive. You are
receiving the Stock Units in consideration for Services rendered by you.

Vesting

  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture

  

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence

  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock Unit
Award may be adjusted in accordance with the Company’s part-time work policy or
the terms of an agreement between you and the Company pertaining to your
part-time schedule.

Nature of Stock Units

   Your Stock Units are mere bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue Shares on a future date. As a
holder of Stock Units, you have no rights other than the rights of a general
creditor of the Company.

 

-1-



--------------------------------------------------------------------------------

No Voting Rights or Dividends    Your Stock Units carry neither voting rights
nor rights to dividends. You, or your estate or heirs, have no rights as a
stockholder of the Company unless and until your Stock Units are settled by
issuing Shares. No adjustments will be made for dividends or other rights if the
applicable record date occurs before your Shares are issued, except as described
in the Plan. Stock Units Nontransferable    You may not sell, transfer, assign,
pledge or otherwise dispose of any Stock Units. For instance, you may not use
your Stock Units as security for a loan. If you attempt to do any of these
things, your Stock Units will immediately become invalid. Settlement of Stock
Units   

Each of your vested Stock Units will be settled when it vests.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

Withholding Taxes and Stock Withholding    No Shares will be distributed to you
unless you have made arrangements acceptable to the Company to pay withholding
taxes that may be due as a result of this Award or the settlement of the Stock
Units. These arrangements, at the sole discretion of the Company, may include
(a) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf pursuant to this authorization), (b) having the
Company withhold Shares that otherwise would be distributed to you when the
Stock Units are settled having a Fair Market Value equal to the amount necessary
to satisfy the minimum statutory withholding amount, or (c) any other
arrangement approved by the Company. The Fair Market Value of any Shares
withheld, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
also authorize the Company, or your actual employer, to satisfy all withholding
obligations of the Company or your actual employer with respect to this Award
from your wages or other cash compensation payable to you by the Company or your
actual employer.

 

-2-



--------------------------------------------------------------------------------

Restrictions on Resale    You agree not to sell any Shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Neither your Award
nor this Agreement gives you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company Shares, the number of Stock Units covered by this Award shall
be adjusted pursuant to the Plan. Successors and Assigns    Except as otherwise
provided in the Plan or this Agreement, every term of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees and assigns.
Notice    Any notice required or permitted under this Agreement shall be given
in writing and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

-3-



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of INPHI
CORPORATION (the “Company”) under the Company’s 2010 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    Nonstatutory Stock Option
Exercise Price Per Share:    $                         Grant Date:    [Date of
Grant] Vesting Commencement Date:    [Vesting Commencement Date] Vesting
Schedule:   

[INITIAL: This Option shall vest and become exercisable over a four-year period
beginning on the day which is the one month anniversary of the Grant Date, at a
monthly rate of 2.0833% of the total number of Shares subject to this Option.
Notwithstanding the foregoing, this Option shall fully vest and become
exercisable upon a Change in Control that occurs during your continued Service
as an Outside Director.]

[ANNUAL: This Option shall vest and become exercisable on the earliest of (i)
the first anniversary of the Grant Date, (ii) immediately prior to the next
regular annual meeting of the Company’s stockholders following such Grant Date,
or (iii) a Change in Control, subject to your continued Service as an Outside
Director.]

Expiration Date:    This Option expires on the earlier of (i) the day before the
tenth anniversary of the Grant Date of this Option or (ii) the date twelve
months after the termination of your Service for any reason, provided, however,
if this Option has not vested upon the termination of your Service as an Outside
Director for any reason, it shall terminate immediately.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 1 -



--------------------------------------------------------------------------------

OPTIONEE:     INPHI CORPORATION         By:      

Optionee’s Signature

              Title:    

Optionee’s Printed Name

     

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 1 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment

   This Option is not intended to be an incentive stock option under Section 422
of the Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Outside Director has terminated for any reason. Notwithstanding the foregoing,
vesting of this Option is subject to acceleration as shown in the Notice of
Stock Option Grant Term    This Option expires as shown on the Notice of Stock
Option Grant. Restrictions on Exercise    The Company will not permit you to
exercise this Option if the issuance of Shares at that time would violate any
law or regulation. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of the Company stock pursuant to this Option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Company stock as to which such approval shall not have been obtained. Notice
of Exercise    When you wish to exercise this Option you must provide a notice
of exercise form in accordance with such procedures as are established by the
Company and communicated to you from time to time. Any notice of exercise must
specify how many Shares you wish to purchase and how your Shares should be
registered. The notice of exercise will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the Shares you are purchasing. Payment
may be made in the following form(s):    •    Your personal check, a cashier’s
check or a money order.    •    Certificates for Shares that you own, along with
any forms needed to effect a transfer of those Shares to the Company. The value
of the Shares, determined as of the effective date of the Option exercise, will
be applied to the Option exercise price. Instead of surrendering Shares, you may
attest to the ownership of those Shares on a form provided by the Company and
have the same number of Shares subtracted from the Shares issued to you upon
exercise of the Option. However, you may not surrender or attest to the
ownership of Shares in payment of the exercise price if your action would cause
the Company to recognize a

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 1 -



--------------------------------------------------------------------------------

      compensation expense (or additional compensation expense) with respect to
this Option for financial reporting purposes.    •    By delivery on a form
approved by the Company of an irrevocable direction to a securities broker
approved by the Company to sell all or part of the Shares that are issued to you
when you exercise this Option and to deliver to the Company from the sale
proceeds an amount sufficient to pay the Option exercise price and any
withholding taxes. The balance of the sale proceeds, if any, will be delivered
to you. The directions must be given by providing a notice of exercise form
approved by the Company.    Notwithstanding the foregoing, payment may not be
made in any form that is unlawful, as determined by the Committee in its sole
discretion. Withholding Taxes and Stock Withholding    You will not be allowed
to exercise this Option unless you make arrangements acceptable to the Company
to pay any withholding taxes that may be due as a result of this Award or the
Option exercise. These arrangements, at the sole discretion of the Company, may
include (a) having the Company withhold taxes from the proceeds of the sale of
the Shares, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), (b) having the
Company withhold Shares that otherwise would be issued to you when you exercise
this Option having a Fair Market Value equal to the amount necessary to satisfy
the minimum statutory withholding amount, or (c) any other arrangement approved
by the Company. The Fair Market Value of any Shares withheld, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. You also authorize the Company, or your actual employer,
to satisfy all withholding obligations of the Company or your actual employer
with respect to this Award from your wages or other cash compensation payable to
you by the Company or your actual employer. Restrictions on Resale    You agree
not to sell any Shares at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify.
Transfer of Option    In general, only you can exercise this Option prior to
your death. You may not sell, transfer, assign, pledge or otherwise dispose of
this Option, other than as designated by you by will or by the laws of descent
and distribution, except as provided below. For instance, you may not use this
Option as security for a loan. If you attempt to do any of these things, this
Option will immediately become invalid. You may in any event dispose of this
Option in your will. Regardless of any marital property settlement agreement,
the Company is not obligated to honor a notice of exercise from your former
spouse, nor is the Company obligated to recognize your

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 2 -



--------------------------------------------------------------------------------

   former spouse’s interest in your Option in any other way.    However, the
Committee may, in its sole discretion, allow you to transfer this Option as a
gift to one or more family members. For purposes of this Agreement, “family
member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), any individual sharing your household (other than a
tenant or employee), a trust in which one or more of these individuals have more
than 50% of the beneficial interest, a foundation in which you or one or more of
these persons control the management of assets, and any entity in which you or
one or more of these persons own more than 50% of the voting interest.    In
addition, the Committee may, in its sole discretion, allow you to transfer this
option to your spouse or former spouse pursuant to a domestic relations order in
settlement of marital property rights.    The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement. Retention Rights    Neither your Option nor this
Agreement gives you the right to be employed or retained by the Company or a
subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Stockholder Rights    Your Options carry neither voting rights nor rights to
dividends. You, or your estate or heirs, have no rights as a stockholder of the
Company unless and until you have exercised this Option by giving the required
notice to the Company and paying the exercise price. No adjustments will be made
for dividends or other rights if the applicable record date occurs before you
exercise this Option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company Shares,
the number of Shares covered by this Option and the exercise price per Share
shall be adjusted pursuant to the Plan. Successors and Assigns    Except as
otherwise provided in the Plan or this Agreement, every term of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees and
assigns. Notice    Any notice required or permitted under this Agreement shall
be given in writing and shall be deemed effectively given upon the earliest of
personal delivery, receipt or the third full day following mailing with postage
and fees prepaid, addressed to the other party hereto at the address last known
in the Company’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto.

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 3 -



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions).
The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended by the Committee without your consent;
however, if any such amendment would materially impair your rights or
obligations under the Agreement, this Agreement may be amended only by another
written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 4 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF CASH EXERCISE OF STOCK OPTION

OPTIONEE INFORMATION:

 

Name:   

 

   Social Security Number:   

 

Address:   

 

   Employee Number:   

 

OPTION INFORMATION:

 

Date of Grant:

   _______________,200__    Type of Stock Option: Nonstatutory Exercise Price
per Share: $______________    Total number of Shares of INPHI CORPORATION (the
“Company”) covered by option: __________   

Number of Shares of the Company for which option is being exercised
now:             (“Purchased Shares”). Total exercise price for the Purchased
Shares: $            

Form of payment enclosed:

 

¨ Check for $                 , payable to “Inphi Corporation”

Name(s) in which the Purchased Shares should be registered:

_______________________________________________________

 

The certificate for the Purchased Shares should be sent to the following
address:                

ACKNOWLEDGMENTS:

 

1. understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades.

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2010 Stock Incentive Plan and the tax consequences of
an exercise.

3. I understand that I must recognize ordinary income equal to the spread
between the fair market value of the Purchased Shares on the date of exercise
and the exercise price. I further understand that I am required to pay
withholding taxes at the time of exercising the option.

SIGNATURE AND DATE:

 

                                         
                                                                       
                        ,200    

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 1 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
INPHI CORPORATION (the “Company”) under the Company’s 2010 Stock Incentive Plan
(the “Plan”).

 

Name of Participant:   

 

Total Number of Stock Units Granted:   

 

Date of Grant:    ___________ ____, _____ Vesting Commencement Date:   
___________ ____, _____    Vesting Schedule:    [The Stock Units subject to this
Award vest when you complete each [12 months] of continuous Service as an
Outside Director from the Vesting Commencement Date.] [Sample language – actual
vesting to be inserted.] Notwithstanding the foregoing, the Stock Units subject
to this Award shall fully vest and become exercisable upon a Change in Control
that occurs during your continued Service as an Outside Director.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[Name of Participant]     INPHI CORPORATION       By:           Its:     Print
Name      

 



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units

   No cash payment is required for the Stock Units you receive. You are
receiving the Stock Units in consideration for Services rendered by you. Vesting
  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

No additional Stock Units vest after your Service as an Outside Director has
terminated for any reason.

Forfeiture   

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Nature of Stock Units    Your Stock Units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue Shares on a
future date. As a holder of Stock Units, you have no rights other than the
rights of a general creditor of the Company. No Voting Rights or Dividends   
Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan. Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Units. For instance, you may not use your Stock Units as
security for a loan. If you attempt to do any of these things, your Stock Units
will immediately become invalid.

Settlement of Stock

Units

   Each of your vested Stock Units will be settled when it vests.

 

- 1 -



--------------------------------------------------------------------------------

   At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation. Withholding
Taxes and Stock Withholding    No Shares will be distributed to you unless you
have made arrangements acceptable to the Company to pay withholding taxes that
may be due as a result of this Award or the settlement of the Stock Units. These
arrangements, at the sole discretion of the Company, may include (a) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), (b) having the Company withhold
Shares that otherwise would be distributed to you when the Stock Units are
settled having a Fair Market Value equal to the amount necessary to satisfy the
minimum statutory withholding amount, or (c) any other arrangement approved by
the Company. The Fair Market Value of any Shares withheld, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes. You also authorize the Company, or your
actual employer, to satisfy all withholding obligations of the Company or your
actual employer with respect to this Award from your wages or other cash
compensation payable to you by the Company or your actual employer. Restrictions
on Resale    You agree not to sell any Shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. No Retention Rights    Neither your Award nor this Agreement gives
you the right to be employed or retained by the Company or a subsidiary of the
Company in any capacity. The Company and its subsidiaries reserve the right to
terminate your Service at any time, with or without cause. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company Shares,
the number of Stock Units covered by this Award shall be adjusted pursuant to
the Plan. Successors and Assigns    Except as otherwise provided in the Plan or
this Agreement, every term of this Agreement shall be binding upon and inure to
the

 

- 2 -



--------------------------------------------------------------------------------

   benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice    Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). The Plan and Other Agreements    The text of
the Plan is incorporated in this Agreement by reference. All capitalized terms
in this Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

- 3 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted the following Restricted Shares of Common Stock of Inphi
Corporation (the “Company”) under the Company’s 2010 Stock Incentive Plan (the
“Plan”):

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares    Granted:    [Total Shares]
Fair Market Value per Share:    $[Value Per Share] Total Fair Market Value    Of
Award:    $[Total Value] Vesting Commencement Date:    [__________] Vesting
Schedule:    [The Shares subject to this Award vest when you complete twelve
months of continuous Service as an Outside Director from the Vesting
Commencement Date.] [Sample language – actual vesting to be inserted.]
Notwithstanding the foregoing, the Shares subject to this Award shall fully vest
and become exercisable upon a Change in Control that occurs during your
continued Service as an Outside Director.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Restricted Shares are granted under and
governed by the term and conditions of the Plan and the Restricted Stock
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     INPHI CORPORATION       By:    

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 1 -



--------------------------------------------------------------------------------

    Title:    

 

MERU NETWORKS, INC.

NOTICE OF STOCK OPTIONS GRANT

-2 -



--------------------------------------------------------------------------------

INPHI CORPORATION

2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment For Shares    No cash payment is required for the Shares you receive.
You are receiving the Shares in consideration for Services rendered by you.
Vesting    The Shares that you are receiving will vest in installments, as shown
in the Notice of Restricted Stock Award.    No additional Shares vest after your
Service as an Outside Director has terminated for any reason. Shares Restricted
   Unvested Shares will be considered “Restricted Shares.” Except to the extent
permitted by the Committee, you may not sell, transfer, assign, pledge or
otherwise dispose of Restricted Shares. Forfeiture    If your Service terminates
for any reason, then your Shares will be forfeited to the extent that they have
not vested before the termination date and do not vest as a result of
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons. Stock Certificates    The certificates for the Restricted Shares have
stamped on them a special legend referring to the forfeiture restrictions. In
addition to or in lieu of imposing the legend, the Company may hold the
certificates in escrow. As your vested percentage increases, you may request (at
reasonable intervals) that the Company release to you a non-legended certificate
for your vested Shares. Stockholder Rights    During the period of time between
the date of grant and the date the Restricted Shares become vested, you shall
have all the rights of a stockholder with respect to the Restricted Shares
except for the right to transfer the Restricted Shares, as set forth above.
Accordingly, you shall have the right to vote the Restricted Shares and to
receive any cash dividends paid with respect to the Restricted Shares.
Withholding Taxes    No Shares will be released to you unless you have made
arrangements acceptable to the Company to pay withholding taxes that may be due
as a result of this Award or the vesting of the Shares. These arrangements, at
the sole discretion of the Company, may include (a) having the Company withhold
taxes from the proceeds of the sale of the Shares, either through a voluntary
sale or through a

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 1 -



--------------------------------------------------------------------------------

   mandatory sale arranged by the Company (on your behalf pursuant to this
authorization), (b) having the Company withhold Shares that otherwise would be
released to you when they vest having a Fair Market Value equal to the amount
necessary to satisfy the minimum statutory withholding amount, or (c) any other
arrangement approved by the Company. The Fair Market Value of any Shares
withheld, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
also authorize the Company, or your actual employer, to satisfy all withholding
obligations of the Company or your actual employer with respect to this Award
from your wages or other cash compensation payable to you by the Company or your
actual employer. Restrictions On Resale    You agree not to sell any Shares at a
time when applicable laws, Company policies or an agreement between the Company
and its underwriters prohibit a sale. This restriction will apply as long as
your Service continues and for such period of time after the termination of your
Service as the Company may specify. No Retention Rights    Neither your Award
nor this Agreement gives you the right to be employed or retained by the Company
or a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company Shares, or a merger or a reorganization of the Company, the
forfeiture provisions described above will apply to all new, substitute or
additional securities or other assets to which you are entitled by reason of
your ownership of the Shares. Successors and Assigns    Except as otherwise
provided in the Plan or this Agreement, every term of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees and assigns.
Notice    Any notice required or permitted under this Agreement shall be given
in writing and shall be deemed effectively given upon the earliest of personal
delivery, receipt or the third full day following mailing with postage and fees
prepaid, addressed to the other party hereto at the address last known in the
Company’s records or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party hereto. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 2 -



--------------------------------------------------------------------------------

   provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. All capitalized terms in this
Agreement shall have the meanings assigned to them in the Plan. This Agreement
and the Plan constitute the entire understanding between you and the Company
regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

INPHI CORPORATION

NOTICE OF STOCK OPTIONS GRANT

- 3 -